DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama et al (WO 2017/061336 A1).
Regarding claims 1, 12, Nakayama et al discloses a detection element (100) and method for detection element, comprising: a substrate (102) having a first surface (140) and a second surface (142) opposite to the first surface (See Figs. 3, 4 and lines 305-308), the substrate (102) arranged with a through hole (103) (See Figs. 1, 4) having different inner diameters at two points along a thickness direction of the substrate (See Figs. 4, 20); a through electrode (114) arranged in the through hole (See Fig. 29 (A) (B); a first electrode connected to the through electrode, the first electrode (109a) arranged on the first surface (See Figs. 1, 29(B)); a patterned electrode (108) connected to the through electrode, 

    PNG
    media_image1.png
    391
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    526
    media_image2.png
    Greyscale

Regarding claim 2, Nakayama et al discloses wherein the through hole (103) (See Figs. 1, 4) has an inner diameter of a first penetrating end on the first surface (140) and an inner diameter of a second penetrating end (142) on the second surface different from each other (See Figs. 4, 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (WO 2017/061336 A1) in view of Kodama et al (JP 2013/181800 A).


    PNG
    media_image3.png
    272
    480
    media_image3.png
    Greyscale

Regarding claim 4, Kodama et al discloses wherein an inner diameter of a first penetrating end on the first surface (20B) is smaller than an inner diameter of a second penetrating end on the second surface (20a) (See Fig. 2, page 12, lines 481-491).

    PNG
    media_image4.png
    384
    468
    media_image4.png
    Greyscale


Regarding claims 6, 16, Nakayama et al discloses wherein (See Fig. 7) the diameter of the through electrode (112) may be larger than the diameter of the anode electrode (106).  Thus, it would have been obvious for a person having ordinary skill in the art at the time the invention was made wherein an aspect ratio of the through hole is in the range of 4 or more and 8 or less, (page 12, lines 490-491), since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Nakayama et al discloses wherein the substrate is a non-alkaline glass (page 9, lines 364-368).
Regarding claim 8, Nakayama et al discloses wherein a diameter of the first electrode on a surface opposes to the first surface is in a range of 100mm or less (page 13, lines 501-502).
Regarding claim 9, Nakayama et al discloses wherein the second electrode (126) include an opening that surrounds the first electrode (108a) (See Fig. 1).
Regarding claim 10, Nakayama et al discloses wherein; the first electrode includes a plurality of first electrodes (108a) and the through electrode(112) includes a plurality of through electrodes, the patterned electrode (108) is connected to the plurality of through electrodes, the plurality of through electrodes is connected to the plurality of first electrodes respectively, the second electrode (126) includes a plurality of second electrodes and the pattern electrode includes a plurality of pattern electrodes, and an extending direction of the plurality of second electrodes is different from the extending direction of the plurality of patterned electrodes (See Fig. 1).

    PNG
    media_image5.png
    313
    412
    media_image5.png
    Greyscale
--
Regarding claim 13, Kodama et al discloses wherein forming the through hole (13) includes forming through hole having a tapered shape from the second side of the substrate at angle of 91 o or more and 95o or less with respect to the second side (See Fig. 2).

    PNG
    media_image6.png
    497
    495
    media_image6.png
    Greyscale

Regarding claim 14, Kodama et al discloses wherein forming the through hole includes using a laser (PCT translation date 5/28/2019, page 8).
Allowable Subject Matter
Claim 11 is allowable over the prior art. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art fails to disclose or reasonably suggest wherein a detection device comprising a detection element, wherein a detection device has a resolution of 150 mm or less and a gas amplification factor of 12000 or more when 530 to 550V is applied between the first electrode .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lemonnier et al (US 5,742,061 A) discloses an ionizing radiation detector having an enclosure filled with a rare gas within which is located a proportional counter. An absorption zone is formed between the counter and the upper wall of the enclosure in which radiation is ionized. The counter has at least one anode and at least one cathode which are parallel to one another and separated by an insulating material layer. The cathode and the insulating material layer have at least one opening in which there is a substantially uniform electric field and which constitutes a multiplication zone for electrons which result from the ionization of the radiation.
Motomura et al (US 8,207,505 B2) discloses a radiation detector using gas amplification, including: a first electrode pattern which is formed on a first surface of an insulating member and has a plurality of circular openings; and a second electrode pattern which is formed on a second surface of the insulating member opposite to the first surface thereof and has convex portions of which respective forefronts are exposed to centers of the openings of the first electrode pattern; wherein a predetermined electric potential is set between the first electrode pattern and the second electrode pattern; wherein edges of the first electrode pattern exposing to the openings are shaped in respective continuous first curved surfaces by covering the edges thereof with a first solder material

Tanimori et al (US 2002/013945 A1) discloses a particle beam image detector employing gas amplification attained by pixel-type electrodes, characterized by comprising anode strips formed on the back surface of a double-sided substrate, columnar anode electrodes which are planted in the anode strips such that their upper ends penetrate the double-sided substrate so as to be exposed to a surface thereof, and strip-shaped cathode electrodes each having an aperture such that each of the corresponding columnar anode electrodes falls therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884